762 F.2d 1006
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLARENCE CORETHERS, PLAINTIFF-APPELLANT,v.JUDGE ROY MCMAHON; JUDGE THOMAS C. MATIA; PROSECUTOR JOHN T.CORRIGAN; GRAND JURY MICHAEL W. HILL; LAWYER DAVIDDOUGHTEN; SERGEANT O'BRIEN; STANLEYMURRAY; JOHN JAMES,DEFENDANTS-APPELLEES.
NO. 85-3166
United States Court of Appeals, Sixth Circuit.
4/19/85

ORDER
BEFORE: KENNEDY, CONTIE, and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the motion of the appellant for appointment of counsel.


2
A review of the record indicates that an order was entered on February 5, 1985, dismissing four of the eight defendants in this civil rights action.  On February 19, 1985, Corethers appealed from the February 5 order.  The order disposed of fewer than all the parties involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order appealed is not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


4
It is further ORDERED that the motion for appointment of counsel be and it hereby is denied.